DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2020, 04/22/2020, 10/09/2020, 01/27/2021 and 05/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 03/23/2020 is noted by the Examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method For Evaluating Deformation Limit By An Index Value Obtained From Two Stress Gradients In Sheet Thickness Direction And Gradient Of Surface Stress Distribution In Direction
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.
Eligibility Step 1
In the instant case, claims 1 and 16 are directed to a method (i.e., process). Thus, the claims fall within one of the four statutory categories. However, as discussed below, the claim is directed to a non-statutory subject matter because the claims, considering all claim elements both individually and in combination, fall with the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C 101 (i.e. process, machine, manufacture, or composition of matter) in Step One does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Eligibility Step 2A, Prong One
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon).
The limitations in Claim 1 recites a judicial exception illustrated by:
“evaluating the deformation limit by an index value obtained from gradients of two surface stress distributions at an evaluation position among stress distributions occurring in a vicinity of the sheared surface of the metal sheet due to the press forming, which gradients are a gradient of a surface stress distribution in a sheet thickness direction and a gradient of a surface stress distribution in a direction away from the sheared surface.”
As is evident from the background, the claimed as drafted does not recite any concrete technical means used to implement the method. Thus, the limitation recites a concept that falls into the judicial exception “abstract idea” and hence, the method may be constructed as a purely mental act “i.e. it can be practically performed in the human mind or with pen and paper.” As explained in MPEP 2106.04(a)(2). Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited limitations, the use of such physical aid does not negate the mental nature of this limitation. Nor does the recitation of evaluating the deformation limit by an index value in this claim negate the mental nature of this limitation because the claim here merely uses the deformation limit evaluation method as a tool to perform the otherwise mental process. 
In addition, the limitations recite an abstract idea because the limitations describe the relationship between deformation limit and index value. No further details how the deformation limit is defined or how the index value is used in the evaluation of the deformation limit are provided. Therefore, the claim does not recite any concrete technical means used to implement the method.
The limitations in Claim 9 recites a judicial exception illustrated by:
“a crack prediction method for predicting a presence or absence of a crack when deforming by press forming a metal sheet subjected to shearing comprising: 
previously obtaining a relationship between an index value obtained from, as variables, gradients of two surface stress distributions among stress distributions occurring in a vicinity of a sheared surface of the metal sheet due to the press forming, which gradients are a gradient of a surface stress distribution in a sheet thickness direction and a gradient of a surface stress distribution in a direction away from the sheared surface, and a limit strain on the sheared surface; and 
predicting a crack on the sheared surface from the relationship and the index value obtained from the gradients of the two surface stress distributions at an evaluation position.”
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 “([M]ental processes and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978).
The steps in these claims define a mental process as follows. Though the claims have some distinction, they can be performed mentally. For example, one could mentally complete the limitation listed above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Eligibility Step 2A, Prong Two
The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the recited additional elements of the claim (i.e. surface stress distribution, however no further details which would define or describe the surface stress distribution are provided in the claim) are written in such a generic manner that implies the claimed invention is comprised of generic components, not necessarily computer or structural components. The Examiner notes the specification does not describes the clustering system as being comprised of generic components and computing dev ices.  Therefore, it is not clear if the method is performed by any machine or just by hand. 
Thus, the claims do not include additional elements that are enough to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. Accordingly, no additional elements, are recited as to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

Eligibility Step 2B
It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
As discussed above, the claims do not include additional elements that are enough to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, or provide meaningful limitations beyond generally linking an abstract idea to a technological environment.
The claims, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
As such, the additional elements do not add anything significant to the abstract idea.
Claim 2 merely further embellish the abstract idea by providing additional details related to bending deformation and the surface stress distribution. The claims do not add anything beyond the abstract idea.
Claim 3 merely further embellish the abstract idea by providing additional details related to bending bridge line and the surface stress distribution. The claims do not add anything beyond the abstract idea.
Claims 4-6 and 12-20 merely further embellish the abstract idea by providing additional details related to the deformation limit and the index value. The claims do not add anything beyond the abstract idea.
Claims 7-8 merely further embellish the abstract idea by providing additional details related to surface strains and calculation. The claims do not add anything beyond the abstract idea.
Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” to be considered a mathematical calculation.
While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). 
The Examiner notes that the use of mathematical concepts is not per se necessarily enough to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance, given that no algorithm or formula is explicitly recited in the claims. However, as drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, are viewed as comprising a mathematical concept described by prose and processes (i.e., similar to a flow chart) written in a text format that replaces the particular mathematical concepts, wherein the mathematical concepts are integral to the claimed invention.
While Applicant may argue that the use of mathematical concepts is not enough to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance, given that no algorithm or formula is explicitly recited in the claims, the Examiner notes claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility.
The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Claims 9 and 11 is merely further embellish the abstract idea by providing additional details related to deformation limit evaluation and press die designing method. The claims do not add anything beyond the abstract idea.
	 Therefore, claims 2-8 and 10-20 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112, first paragraph
Written description 


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In the instant case, some of the original claims are disclosed in the originally filled specification; however, the specification does not provide a written description support because while the functions claimed are disclosed in the specification, the specification does not disclose how the functions are performed by the system.  How specifically the Applicant intended the system to operate as claimed is not disclosed in the originally filled specification.  
For claims 1 and 9-11 Applicant has claimed a deformation limit evaluation method for, when deforming by press forming a metal sheet subjected to shearing, a crack prediction method for predicting a presence or absence of a crack when deforming by press forming a metal sheet subjected to shearing and a press die designing method.  The claimed functions and steps include:
evaluating a deformation limit of a sheared surface of the metal sheet comprising: evaluating the deformation limit by an index value obtained from gradients of two surface stress distributions at an evaluation position among stress distributions occurring in a vicinity of the sheared surface of the metal sheet due to the press forming, which gradients are a gradient of a surface stress distribution in a sheet thickness direction and a gradient of a surface stress distribution in a direction away from the sheared surface.
In regards to these functions of the system, the originally filled specification discloses:
[0035] On the basis of the above finding, the inventors have devised an evaluation method for evaluating a deformation limit of the sheared end face 10A of the metal sheet 1 from an index value obtained from gradients of two surface stress distributions: a gradient of a surface stress distribution in the sheet thickness direction X and a gradient of a surface stress distribution in a direction Y away from the sheared end face 10A (a direction parallel to a bending ridge line direction in the vicinity of bending deformation) in the vicinity Z of the crack occurrence portion, and an end face crack prediction method based on the evaluation method.

Applicant has further claimed obtaining a relationship between an index value obtained from, as variables, gradients of two surface stress distributions among stress distributions occurring in a vicinity of a sheared surface of the metal sheet due to the press forming, which gradients are a gradient of a surface stress distribution in a sheet thickness direction and a gradient of a surface stress distribution in a direction away from the sheared surface, and a limit strain on the sheared surface; and predicting a crack on the sheared surface from the relationship and the index value obtained from the gradients of the two surface stress distributions at an evaluation position.
In regards to these functions of the system, the originally filled specification discloses:
[0053] For example, the stress gradients of the crack occurrence portion are obtained by an FEM analysis result of forming conditions in crack determination. As the stress gradients of the crack occurrence portion, stress gradients in two directions: the sheet thickness direction X and the in-plane direction that is the normal direction of the sheared end face 10A of a finite element model of a test piece are obtained from a finite element whose deformation limit strain has been obtained. The range for obtaining the stress gradients is set to a crack length that is a crack determination criterion. Note that the range for calculating the gradients is preferably 10 mm or less, and more preferably 5 mm or less.

Applicant has further claimed designing a press die shape configured to suppress occurrence of a crack on an end face of a metal sheet by using the deformation limit evaluation. 
In regards to these functions of the system, the originally filled specification discloses:
[0074] As a result, according to the present embodiment, an accurate prediction can be made as to whether the metal sheet 1 for use in press forming various parts such as panel parts and structural/framework parts of an automobile is appropriately selected. 

As shown, the originally filed specification provide a vague disclosure as to what is being done as far as the end result but fail to provide a clear disclosure as to how the claimed invention perform the features claimed.  The disclosure is informing the reader of what happens as far as end results is concerned but fails to disclose the process that results in the claimed function. Therefore, the broad disclosure of the result that is desired is not providing an adequate written description of the invention, because this is not actually showing that applicant had developed any specific method to do what is claimed.  

Claim Rejections - 35 USC § 112 second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, It is unclear to one having ordinary skill in the art to identify how the method can evaluate a deformation limit of a sheared surface of the metal sheet.  The method is unclear since there is no association of how the deformation is calculated, it is further unclear how to identify a crack prediction method for predicting a presence or absence of a crack when deforming by press forming a metal sheet subjected to shearing? It is unclear how the method would perform a crack prediction method or how the strain gradient is acquired in the prediction? Finally, it is unclear as to how the press die designing method is designed? Or how the press die can be accurately be predicted at a “designing stage”.
The level of unclearness of the claims does not allow for a proper rejection. However, to expedite prosecution, the claims are examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonemura et al. [herein after Yonemura] US20160161382.

    PNG
    media_image1.png
    224
    503
    media_image1.png
    Greyscale
Regarding claims 1 and 9,  Yonemura discloses a deformation limit evaluation method for, when deforming by press forming a metal sheet subjected to shearing, evaluating (S31) a deformation limit of a sheared surface of the metal sheet comprising (see abstract): evaluating the deformation limit by an index value obtained from gradients of two surface stress distributions at an evaluation position among stress distributions occurring in a vicinity of the sheared surface of the metal sheet due to the press forming (¶0035, lines 1-6), which gradients (FIG. 3 is a diagram explaining a strain gradient in the sheet thickness direction of a bend portion) are a gradient of a surface stress distribution in a sheet thickness direction and a gradient of a surface stress distribution in a direction away from the sheared surface (¶0035, line 1 to ¶0036, line 14).
Regarding claim 2, Yonemura further discloses the press forming is a press forming including a bending deformation “press forming or crash deformation incurring bending deformation having a strain gradient in the sheet thickness direction”, the bending deformation forming a bending ridge line (S32) extending in the direction away from the sheared surface  (¶0035, lines 1-6), and wherein the gradient of the surface stress distribution in the direction away from the sheared surface is a gradient (FIG. 3 is a diagram explaining a strain gradient in the sheet thickness direction of a bend portion) of a surface stress distribution in a direction parallel to the direction of the bending ridge line on a bending outer surface of the metal sheet  (Fig. 3).
Regarding claim 3, Yonemura further discloses the bending ridge line extending in the direction away from the sheared surface is referred to as first bending ridge line (Fig. 3), if at least one other bending ridge line different from the first bending ridge line is present within a range for evaluating the gradient of the surface stress distribution in the direction parallel to the first bending ridge line (¶0035, lines 1-6), the gradient of the surface stress distribution is calculated at a distance up to less than an intersection closest to the sheared surface among intersections between the first bending ridge line and the at least one other bending ridge line (Fig. 10).
Regarding claims 4 and 12-13, Yonemura further discloses the deformation limit of the sheared surface is evaluated from a relationship between the index value at the evaluation position and a deformation limit strain on the sheared surface (¶0084, lines 1-6).
Regarding claims 5 and 14-16, Yonemura further discloses the index value is a root mean square of the gradients of the two surface stress distributions (Fig. 9).
Regarding claims 6 and 17-20, Yonemura further discloses the index value is a sum of the gradients of the two surface stress distributions (¶0084, lines 1-6). 
Regarding claim 7, Yonemura further discloses two surface strains in the sheet thickness direction and the direction away from the sheared surface are calculated by forming simulation (Fig. 3), and the gradients of the two surface stress distributions are obtained from the respective calculated surface strains (¶0084, lines 1-6).
Regarding claim 8, Yonemura further discloses the evaluation position is a position where a crack is expected to occur when the end face deforms (¶0036, lines 1-9).
Regarding claims 10-11, Yonemura further discloses designing a press die shape configured to suppress occurrence of a crack on an end face of a metal sheet by using the deformation limit evaluation method (¶0085, lines 10-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855